Name: 92/308/EEC, Euratom, ECSC: Commission Decision of 21 May 1992 adjusting the weightings applicable from 1 August 1991 to the remuneration of officials of the European Communities serving in non-member countries
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  EU institutions and European civil service;  executive power and public service;  cooperation policy;  monetary economics
 Date Published: 1992-06-17

 Avis juridique important|31992D030892/308/EEC, Euratom, ECSC: Commission Decision of 21 May 1992 adjusting the weightings applicable from 1 August 1991 to the remuneration of officials of the European Communities serving in non-member countries Official Journal L 163 , 17/06/1992 P. 0017 - 0018COMMISSION DECISION of 21 May 1992 adjusting the weightings applicable from 1 August 1991 to the remuneration of officials of the European Communities serving in non-member countries (92/308/EEC, Euratom, ECSC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, Having regard to the Staff Regulations of the Officials of the European Communities laid down by Regulation (EEC, Euratom, ECSC) No 259/68 (1), as last amended by Regulation (ECSC, EEC, Euratom) No 3830/91 (2), and in particular the second paragraph of Article 13 of Annex X thereto, Whereas, pursuant to the first paragraph of Article 13 of Annex X to the Staff Regulations, Council Regulation (EEC, Euratom, ECSC) No 572/92 (3) laid down the weightings to be applied from 1 July 1991 to the remuneration of officials serving in non-member countries payable in the currency of their country of employment; Whereas some of these weightings should be adjusted with effect from 1 August 1991 given that the statistics available to the Commission show that in certain non-member countries the variation in the cost of living measured on the basis of the weighting and the corresponding exchange rate has exceeded 5 % since weightings were last laid down, DECIDES: Sole Article With effect from 1 August 1991 the weightings applicable to the remuneration of officials serving in non-member countries payable in the currency of their country of employment are adjusted as shown in the Annex. The exchange rates for the payment of such remuneration shall be those used for implementation of the budget of the European Communities during the month preceding the date on which this Decision takes effect. Done at Brussels, 21 May 1992. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 56, 4. 3. 1968, p. 1. (2) OJ No L 361, 31. 12. 1991, p. 1. (3) OJ No L 62, 7. 3. 1992, p. 3. ANNEX Country of employment Weightings applicable with effect from 1 June 1991 Algeria 86,4200000 Bahamas 0,0000000 Belize 92,5700000 Botswana 75,6100000 Brazil 86,4200000 Bulgaria 20,3100000 Burundi 87,1300000 China 89,0400000 Cyprus 94,8400000 Egypt 42,1600000 Ghana 95,7900000 Guinea 116,6100000 Guyana 37,3500000 Hungary 55,5600000 India 46,8700000 Indonesia 86,9900000 Jamaica 69,8400000 Jordan 78,3700000 Lesotho 60,9300000 Madagascar 66,9700000 Malawi 66,5200000 Mexico 64,4400000 Mozambique 78,2000000 Nederlands Antilles 92,5700000 Peru 92,6000000 Poland 61,7700000 Somalia 44,7900000 Sudan 313,3300000 Syria 166,3100000 Tanzania 58,7200000 Thailand 77,4900000 Uganda 56,0800000 Venezuela 47,6100000